          Case 1:16-cv-01507-ER Document 16 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FREDDY RODRIGUEZ,

                               Plaintiff,

                    – against –                                             ORDER

JAMAICA ONE STOP RESTAURANT INC.,                                      16 Civ. 1507 (ER)
GRAFTON ANDERSON, and JOHN DOES #1–10,

                               Defendants.


Ramos, D.J.:

       Freddy Rodriguez brings this action against Jamaica One Stop Restaurant, Inc., Grafton

Anderson, and John Does #1–10 for violations of the Fair Labor Standards Act and New York

Labor Law. Doc. 1. No action has been taken in this case since August 24, 2016. Doc. 11. On

April 8, 2019, the Court directed the parties to provide a status update, and neither party did so.

Doc. 12. On April 6, 2020, the Court again directed the parties to submit a status report. Doc.

13. In his status report, counsel for Rodriguez advised the Court that he has been unable to reach

his client. Doc. 14. The Court then scheduled a show cause hearing for May 29, 2020, advising

Rodriguez that failure to appear at the hearing may result in the dismissal of his action in its

entirety for failure to prosecute. Doc. 15. At the Show Cause hearing, counsel for Rodriguez

reported that the Plaintiff had still been unresponsive.
          Case 1:16-cv-01507-ER Document 16 Filed 05/29/20 Page 2 of 2



       For the foregoing reasons and for the reasons stated on the record on May 29, 2020, this

case is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b). The

Clerk of Court is respectfully directed to close the case.

       It is SO ORDERED.

Dated: May 29, 2020
       New York, New York
                                                             ______________________________
                                                                  Edgardo Ramos, U.S.D.J.




                                                  2
